Case 1:17-cv-01047-ESH Document 63-55 Filed 05/06/19 Page 1 of 6




          EXHIBIT 50
Case 1:17-cv-01047-ESH Document 63-55 Filed 05/06/19 Page 2 of 6




Highly Confidential - Attorneys' Eyes Only - Pursuant to
                Confidentiality Order




      Transcript of Allison Marie Maass
                    Friday, August 10, 2018

  Democracy Partners et al. v. Project Veritas Action Fund, et al.




                                                            Alderson Court Reporting
                                                        1-800-FOR-DEPO (367-9976)
                                                        Info@AldersonReporting.com
                                                         www.AldersonReporting.com




                     Alderson Reference Number: 80136
AllisonCase    1:17-cv-01047-ESH
        Marie Maass                       Document
                         Highly Confidential                 63-55
                                             - Attorneys' Eyes           Filed
                                                               Only - Pursuant     05/06/19 Order
                                                                               to Confidentiality Page   3 of 6   8/10/2018
                                                       Washington, DC                                                Page 1


   1                                   UNITED STATES DISTRICT COURT

   2                                   FOR THE DISTRICT OF COLUMBIA

   3          - - - - - - - - - - - - - - -                                    X

   4          DEMOCRACY PARTNERS, et al.,                                      :

   5                  Plaintiffs,                                              :

   6                               v.                                          :     Civil Action No.

   7          PROJECT VERITAS ACTION FUND,                                     :     17-1047 (ESH)

   8          et al.,                                                          :

   9                  Defendants.                                              :

 10           - - - - - - - - - - - - - - -                                    X

 11                                                           Washington, DC

 12                                                           Friday, August 10, 2018

 13                     HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY

 14                             PURSUANT TO CONFIDENTIALITY ORDER

 15                                Videotaped Deposition of ALLISON MARIE

 16        MAASS, a defendant herein, called for examination by

 17        counsel for Plaintiffs in the above-entitled matter,

 18        pursuant to notice, the witness being duly sworn by

 19        Rebecca L. Stonerock, a Notary Public in and for the

 20        District of Columbia, taken at the offices of

 21        Sandler, Reiff, Lamb, Rosenstein & Birkenstock, 1090

 22        Vermont Avenue NW, Washington, DC, at 9:38 a.m.,

                                              Alderson Court Reporting
1-800-FOR-DEPO                                                                         www.AldersonReporting.com
AllisonCase    1:17-cv-01047-ESH
        Marie Maass                       Document
                         Highly Confidential                 63-55
                                             - Attorneys' Eyes           Filed
                                                               Only - Pursuant     05/06/19 Order
                                                                               to Confidentiality Page   4 of 6   8/10/2018
                                                       Washington, DC                                                Page 2


   1       Friday, August 10, 2018, and the proceedings being

   2       taken down by Stenotype by Rebecca L. Stonerock, RPR,

   3       and transcribed under her direction.

   4

   5

   6

   7

   8

   9

 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

                                              Alderson Court Reporting
1-800-FOR-DEPO                                                                         www.AldersonReporting.com
AllisonCase    1:17-cv-01047-ESH
        Marie Maass                       Document
                         Highly Confidential                 63-55
                                             - Attorneys' Eyes           Filed
                                                               Only - Pursuant     05/06/19 Order
                                                                               to Confidentiality Page   5 of 6   8/10/2018
                                                       Washington, DC                                               Page 71


   1       of, so the extensions weren't working.                                              So she asked

   2       me to fix that.

   3                  Q.           I see.          Okay.          And what did you do to fix

   4       it?

   5                  A.           I just fixed it so when somebody called, I

   6       could pass it on to their extension, because that

   7       wasn't working before.

   8                  Q.           Okay.

   9                  A.           It was very -- very basic.

 10                   Q.           Okay.         You were given a keycard for access

 11        to the Democracy Partners' suite, right?

 12                   A.           Yep.

 13                   Q.           And during the day -- on the days when you

 14        interned at Democracy Partners, were the doors to the

 15        suite generally open at the time you arrived?

 16                   A.           Yep.

 17                   Q.           And was somebody else in the office

 18        generally when you arrived?

 19                   A.           Yep.

 20                   Q.           Okay.         Had you been introduced to

 21        everybody in the office?

 22                   A.           The people who worked there continuously.

                                              Alderson Court Reporting
1-800-FOR-DEPO                                                                         www.AldersonReporting.com
Case 1:17-cv-01047-ESH Document 63-55 Filed 05/06/19 Page 6 of 6




   1 CERTIFICATE OF SHORTHAND REPORTER - NOTARY PUBLIC
   2           I, Rebecca L. stonerock, Registered Professional
   3 Reporter, the officer before whom the foregoing
   4 proceedings were taken, do hereby certify that the
   5 foregoing transcript is a true and correct record of
   6 the proceedings; that said proceedings were taken by
   7 me stenographically and thereafter reduced to
   8 typewriting under my supervision; and that 1 am
   9 neither counsel for, related to, nor employed by any
  10 of the parties to this case and have no interest,
  11 financial or otherwise, in its outcome.
  12
  13 My commission expires:
  14 October 14, 2022
  15
  16       •••••• hd, ,,,,,,

                     • 4,• •
     OTARYIPtl tC IN AND FOR
      £XP '6 t .. t
 1 1pi ,pjf-pitrri OF COLUMBIA
                           • . .4.,
   );;;•••..........VV
  tNi   erOF,,,,,
      '4..      0\1,,,,,,,
  22
